In the United States Court of Federal Claims
                                             )
 STATE OF MISSISSIPPI, et al.                )
                                             )
                       Plaintiffs,           )            Consolidated
                                             )            Nos. 19-231L / 19-258L
 v.                                          )            (Filed: January 29, 2020)
                                             )
 THE UNITED STATES OF AMERICA,               )
                                             )
                       Defendant.            )
                                             )

                                           ORDER

       As discussed at the January 28 hearing on the government’s motion to dismiss, ECF No.

9, the parties are hereby ORDERED to propose a joint schedule for further proceedings in this

case by February 7, 2020.


       IT IS SO ORDERED.




                                                  s/ Elaine D. Kaplan
                                                  ELAINE D. KAPLAN
                                                  Judge